Exhibit 10.11

 

 

 

COVENTRY HEALTH CARE, INC. ("COVENTRY")

 

Summary of Named Executive Officers’ Compensation

 

Base Salary

 

The following table sets forth the current annual base salaries provided to
Coventry’s Chief Executive Officer, Chief Financial Officer, and three other
most highly compensated executive officers (“Named Executive Officers”):

 

 

Executive Officer

Current Salary

Dale B. Wolf, Chief Executive Officer

$965,000

Shawn M. Guertin, Executive Vice President, Chief Financial Officer, and
Treasurer

$570,000

Thomas P. McDonough, President

$885,000

Francis S. Soistman, Jr., Executive Vice President, Government & Individual
Plans

$600,000

Thomas C. Zielinski, Executive Vice President and General Counsel

$475,000

 

 

Executive Management Incentive Plan

 

2007 Criteria and Incentives

 

Coventry’s Chief Executive Officer, Chief Financial Officer, and three other
most highly compensated officers were eligible in 2007 to receive a non-equity
incentive award under Coventry’s 2007 Executive Management Incentive Plan (the
“2007 EMIP”) which was previously filed as Exhibit 10.1 to Coventry’s Current
Report on Form 8-K filed on November 7, 2006. For fiscal year 2007, incentives
under the 2007 EMIP were based on the attainment of budgeted EPS (earnings per
share) and year-over-year EPS growth. The incentives paid to Coventry’s Chief
Executive Officer and other named executive officers for performance in fiscal
year 2007 are set forth below:

 

 

Executive Officer

Incentive for 2007

Dale B. Wolf, Chief Executive Officer

$2,100,000

Shawn M. Guertin, Executive Vice President, Chief Financial Officer, and
Treasurer

 

$ 600,000

Thomas P. McDonough, President

$ 400,000

Francis S. Soistman, Jr., Executive Vice President, Government & Individual
Plans

$ 850,000

Thomas C. Zielinski, Executive Vice President and General Counsel

$ 405,000

 

 

2008 Criteria

 

Pursuant to Coventry’s 2008 Executive Management Incentive Plan (the “2008
EMIP”), which was previously filed as Exhibit 10.1 to Coventry’s Current Report
on Form 8-K, filed on December 18, 2007, the Compensation Committee of
Coventry’s Board of Directors approved the incentive criteria for fiscal year
2008 under the 2008 EMIP. For fiscal year 2008, as with fiscal year 2007,
incentives under the 2008 EMIP will be predicated on budgeted earnings per share
targets and year-over-year EPS growth.



2006 Mid-Term Executive Retention Program

 

In addition to their base salaries and incentives, Coventry’s Chief Executive
Officer, Chief Financial Officer, and three other most highly compensated
executive officers were also eligible to receive an annual cash and stock
equivalent allocation to an account under the 2006 Mid-Term Executive Retention
Program, effective July 1, 2006, a copy of which is filed as Exhibit 10.1 to
Coventry’s Current Report on Form 8-K filed on May 24, 2006. The amount of the
allocation was a percentage of base salary and incentive earned for the prior
year and ranges from 0% to 55%, based on performance. Each account will fully
vest on July 1, 2009 and will be paid out in cash, subject to the attainment of
pre-established performance criteria for each performance period. In the event
the performance criteria are not met in any period, the award for that period is
forfeited. For the twelve-month period ended December 31, 2007, the performance
criteria were based on the attainment of budgeted EPS. The performance criteria
for the twelve months ended December 31, 2007 were met, and the participants
were credited the following amounts in accounts under the 2006 Mid-Term
Executive Retention Program:

 

 

Executive Officer

2007 Allocation

2007 Stock Equivalent Allocation

Dale B. Wolf, Chief Executive Officer

$1,275,000

$446,226

Shawn M. Guertin, Executive Vice President, Chief Financial Officer, and
Treasurer

$ 390,000

$136,486

Thomas P. McDonough, President

$ 634,000

$221,907

Francis S. Soistman, Jr., Executive Vice President, Government & Individual
Plans

$ 490,000

$171,489

Thomas C. Zielinski, Executive Vice President and General Counsel

$ 271,250

$ 94,952

 

Coventry intends to make a similar allocation to each account in 2008, with such
allocations to be subject to similar vesting and performance criteria.

 

Other Benefit Plans and Arrangements

 

Coventry’s Chief Executive Officer, Chief Financial Officer, and three other
most highly compensated executive officers are also eligible to:

 

 

•

Participate in Coventry’s long-term incentive plan under its 2004 Incentive
Plan, as amended, a copy of which is filed as Exhibit 10.1 to Coventry’s
Quarterly Report on Form 10-Q for the quarter ended September 30, 2006, filed on
November 8, 2006, which can be in the form of stock options, stock appreciation
rights, restricted stock, performance awards, other stock-based awards or cash;
and

 

 

•

Participate in Coventry’s 401(k) Restoration and Deferred Compensation Plan, as
amended, a copy of which is filed as Exhibit 10.31 to Coventry’s Annual Report
on Form 10-K for the fiscal year ended December 31, 2004, filed on March 16,
2005, Exhibit 10 to Coventry’s Quarterly Report on Form 10-Q for the quarter
ended June 30, 2005, filed on August 9, 2005, and Exhibit 10.29.3 to Coventry’s
Annual Report on Form 10-K for the fiscal year ended December 31, 2006, filed
herewith.

 

 